Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160729
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  DELANA JACKSON, as Attorney in Fact for                                                             Elizabeth T. Clement
  DANIELLE JACKSON, and DANIELLE                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  JACKSON,
            Plaintiffs-Appellants,
  v                                                                SC: 160729
                                                                   COA: 343862
                                                                   Wayne CC: 16-004975-NI
  CITY OF ALLEN PARK and OFFICER S.
  HARVEY,
            Defendants-Appellees,
  and

  OFFICER FRANCO and HENRY JACKSON,
  JR.,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 3, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2020
           s0916
                                                                              Clerk